Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145445                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ERIKA CUMMINGS,                                                                                          Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 145445
                                                                    COA: 303386
                                                                    Genesee CC: 09-092707-NO
  SETH LEWIS,
            Defendant-Appellant,
  and
  ROGELIO GERARDO VILLARREAL and
  CITY OF FLINT,
             Defendants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 3, 2012
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether: (1) the plaintiff’s no contest plea to
  resisting arrest bars her remaining claims pursuant to Heck v Humphrey, 512 US 477, 487
  (1994); (2) accepting the plaintiff’s version of events, defendant Seth Lewis nevertheless
  acted reasonably, as a matter of law, under all of the circumstances; and (3) the defendant
  is entitled to governmental immunity for the plaintiff’s remaining claims. The parties
  may file supplemental briefs within 42 days of the date of this order.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2012                    _________________________________________
           t1204                                                               Clerk